HARRIS, Judge.
Lebrón, appellant herein and a stranger to the lease arrangement involving the victim, ordered the victim to vacate the premises while telling her that “you’re not the first ‘ho’ I ever killed and you won’t be the last” and pointing a sawed-off shotgun at her. In perhaps the most frivolous appeal to have been filed in this court, Lebrón contends his action was justified because the victim had threatened him on an earlier occasion and because she had damaged the apartment with a baseball bat. We reject Lebron’s legal position and affirm the trial court’s denial of his motion for acquittal and uphold his conviction for aggravated assault with a firearm.1
AFFIRMED.
DAUKSCH and PETERSON, JJ., concur.

. Although Lebrón did not raise the issue on appeal, the State points out an error in the written sentence showing a sentence of 45.75 years instead of the orally announced 45.75 months. We direct that this scrivener’s error be corrected.